Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page1of11 Page ID #287

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

RYAN REISS and
SHAWN REISS,

Plaintiffs,
VS. Case No. 3:18-cv-183
LIFE INSURANCE COMPANY OF
NORTH AMERICA, a CIGNA Company,
QUEST DIAGNOSTICS, INC. and
EMMITT TINER,

Defendants.

FIRST AMENDED COMPLAINT TO RECOVER PROCEEDS OF
LIFE INSURANCE POLICY

COUNT I
(Breach of Contract)

COME NOW Ryan Reiss and Shawn Reiss, by and through their attorney, James
Richard Myers of Law Group of Illinois Ltd., and for Count I of their First Amended
Complaint to Recover Proceeds of Life Insurance Policy (Breach of Contract), brought
against the Defendants identified above, allege as follows:

1. Quest Diagnostics, Inc. is a Delaware Corporation that offers Group Term
Life Insurance to some or all of its employees.

2. The Group Term Life Insurance offered by Quest Diagnostics, Inc. to some
or all of its employees was issued by Life Insurance Company of North America and is
known as Policy No. FLX-980057. A true and correct copy of the Group Insurance
Certificate issued by Life Insurance Company of North America for Policy No. FLX-

980057 is attached hereto as Exhibit A.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 2o0f11 Page ID #288

3. Brenda Sue Reiss was an employee of Quest Diagnostics, Inc. and, during
her term of employment, Brenda Sue Reiss availed herself of the corporation’s Group
Term Life Insurance.

4. Brenda Sue Reiss is deceased, and her death triggers the payment of the
death benefit of Life Insurance Company of North America Policy No. FLX-980057 to
the beneficiaries named by Brenda Sue Reiss.

5. On July 17, 2012, Brenda Sue Reiss executed and submitted to Quest
Diagnostics, Inc. (in compliance with the terms and conditions contained within the
Group Insurance Certificate issued by Life Insurance Company of North America for
Policy No. FLX-980057) a Life Insurance Beneficiary Form naming her sons, Ryan Reiss
and Shawn Reiss as the primary beneficiaries under Life Insurance Company of North
America Policy No. FLX-980057. A true and correct copy of said Life Insurance
Beneficiary Form is attached hereto as Exhibit B.

6. Pursuant to the July 17, 2012 Life Insurance Beneficiary Form, Ryan Reiss
and Shawn Reiss are collectively entitled to receive the death benefit of Life Insurance
Company of North America Policy No. FLX-980057, amounting to at least $300,000.00.

7. On or about October 3, 2016, Brenda Sue Reiss purportedly submitted to
Quest Diagnostics, Inc. a “2016 Enrollment Change Form” (a true and correct copy of
which is attached hereto as Exhibit C) which states “Add names and % of insurance”

“Emitt Tiner 100%”.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 3o0f11 Page ID #289

8. The “2016 Enrollment Change Form” does not comply with the terms and
conditions set forth in the Group Insurance Certificate issued by Life Insurance Company
of North America for Policy No. FLX-980057 and is therefore void and of no effect.

9. Specifically, the “2016 Enrollment Change Form” does not comply with the
terms and conditions set forth in the Group Insurance Certificate issued by Life Insurance
Company of North America for Policy No. FLX-98005 for the following reasons:

a. The Group Life Insurance Certificate for the policy (Exhibit A)
states that “You may change your beneficiary at any time by giving written notice
to the Employer or to us.”

b. | The Group Life Insurance Certificate for the policy (Exhibit A)
states that “No change in beneficiary will take effect until the form is received by
the employer or us.”

c. The form establishing Shawn Reiss and Ryan Reiss as beneficiaries
(Exhibit B) clearly states that they are being named as beneficiaries and contains
relevant information to that designation, including their addresses, social security
numbers and relationships to the insured.

d. The only “form” received by anyone requesting a change to this
beneficiary designation is the “2016 Enrollment Change Form” (Exhibit C).

€. The word “beneficiary” does not appear on the “2016 Enrollment

Change Form” (Exhibit C) at all, anywhere.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 4of11 Page ID #290

f. The “2016 Enrollment Change Form” (Exhibit C) does not contain
information commonly required of a beneficiary, including their address, social
security number and relationship to the insured.

g. All that appears on the “2016 Enrollment Change Form” (Exhibit C)
is the words, written on in pen or marker, “Add names and % of insurance” and
“Emitt Tiner 100%”.

WHEREFORE, Ryan Reiss and Shawn Reiss pray that this Honorable Court enter
an Order:

A. Declaring that they and they alone are entitled to the death benefits of Life
Insurance Company of North America Policy No. FLX-980057 due and payable on
account of the death of Brenda Sue Reiss;

B. Requiring that Life Insurance Company of North America and/or Quest
Diagnostics, Inc. pay the death benefits of Life Insurance Company of North America
Policy No. FLX-980057 due and payable on account of the death of Brenda Sue Reiss (an _
amount not les than $300,000.00) over to them in a short time certain; and

C. Any other and such relief as is deemed just and proper.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 5of11 Page ID #291

COUNT II
(Incompetence)

COME NOW Ryan Reiss and Shawn Reiss, by and through their attorney, James
Richard Myers of Law Group of Illinois Ltd., and for Count II of their First Amended
Complaint to Recover Proceeds of Life Insurance Policy (Incompetence), brought against
the Defendants identified above, allege as follows:

l. Quest Diagnostics, Inc. is a Delaware Corporation that offers Group Term
Life Insurance to some or all of its employees.

2. The Group Term Life Insurance offered by Quest Diagnostics, Inc. to some
or all of its employees was issued by Life Insurance Company of North America and is
known as Policy No. FLX-980057. A true and correct copy of the Group Insurance
Certificate issued by Life Insurance Company of North America for Policy No. FLX-
980057 is attached hereto as Exhibit A.

3. Brenda Sue Reiss was an employee of Quest Diagnostics, Inc. and, during
her term of employment, Brenda Sue Reiss availed herself of the corporation’s Group
Term Life Insurance.

4. Brenda Sue Reiss is deceased, and her death triggers the payment of the
death benefit of Life Insurance Company of North America Policy No. FLX-980057 to
the beneficiaries named by Brenda Sue Reiss.

5. On July 17, 2012, Brenda Sue Reiss executed and submitted to Quest
Diagnostics, Inc. (in compliance with the terms and conditions contained within the

Group Insurance Certificate issued by Life Insurance Company of North America for
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 6of11 Page ID #292

Policy No. FLX-980057) a Life Insurance Beneficiary Form naming her sons, Ryan Reiss
and Shawn Reiss as the primary beneficiaries under Life Insurance Company of North
America Policy No. FLX-980057. A true and correct copy of said Life Insurance
Beneficiary Form is attached hereto as Exhibit B.

6. Pursuant to the July 17, 2012 Life Insurance Beneficiary Form, Ryan Reiss
and Shawn Reiss are collectively entitled to receive the death benefit of Life Insurance
Company of North America Policy No. FLX-980057, amounting to at least $300,000.00.

7. On or about October 3, 2016, Brenda Sue Reiss purportedly submitted to
Quest Diagnostics, Inc. a “2016 Enrollment Change Form” (a true and correct copy of
which is attached hereto as Exhibit C) which states “Add names and % of insurance”
“Emitt Tiner 100%”.

8. At the time the “2016 Enrollment Change Form” was purportedly executed
by Brenda Sue Reiss, she was of unsound mind and memory, did not have the mental
capacity or ability-to know the nature or extent of her property, the natural objects of her
bounty, or the disposition she wished to make of said property according to a plan formed
by her, or was otherwise incompetent, and the “2016 Enrollment Change Form” is
therefore void and of no effect.

WHEREFORE, Ryan Reiss and Shawn Reiss pray that this Honorable Court enter
an Order:

A. Declaring that they and they alone are entitled to the death benefits of Life
Insurance Company of North America Policy No. FLX-980057 due and payable on

account of the death of Brenda Sue Reiss;
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 7of11 Page ID #293

B. Requiring that Life Insurance Company of North America and/or Quest
Diagnostics, Inc. pay the death benefits of Life Insurance Company of North America
Policy No. FLX-980057 due and payable on account of the death of Brenda Sue Reiss (an
amount not les than $300,000.00) over to them in a short time certain; and

C. Any other and such relief as is deemed just and proper.

COUNT Ill
(Undue Influence)

COMES NOW Ryan Reiss and Shawn Reiss, by and through their attorney, James
Richard Myers of Law Group of Illinois Ltd., and for Count III of their First Amended
Complaint to Recover Proceeds of Life Insurance Policy (Undue Influence), brought
against the Defendants identified above, allege as follows:

1. Quest Diagnostics, Inc. is a Delaware Corporation that offers Group Term
Life Insurance to some or all of its employees.

2. The Group Term Life Insurance offered by Quest Diagnostics, Inc. to some
or all of its employees was issued by Life Insurance Company of North America and is
known as Policy No. FLX-980057. A true and correct copy of the Group Insurance
Certificate issued by Life Insurance Company of North America for Policy No. FLX-
980057 is attached hereto as Exhibit A.

3. Brenda Sue Reiss was an employee of Quest Diagnostics, Inc. and, during
her term of employment, Brenda Sue Reiss availed herself of the corporation’s Group

Term Life Insurance.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 8of11 Page ID #294

4, Brenda Sue Reiss is deceased, and her death triggers the payment of the
death benefit of Life Insurance Company of North America Policy No. FLX-980057 to
the beneficiaries named by Brenda Sue Reiss.

5. On July 17, 2012, Brenda Sue Reiss executed and submitted to Quest
Diagnostics, Inc. (in compliance with the terms and conditions contained within the
Group Insurance Certificate issued by Life Insurance Company of North America for
Policy No. FLX-980057) a Life Insurance Beneficiary Form naming her sons, Ryan Reiss
and Shawn Reiss as the primary beneficiaries under Life Insurance Company of North
America Policy No. FLX-980057. A true and correct copy of said Life Insurance
Beneficiary Form is attached hereto as Exhibit B.

6. Pursuant to the July 17, 2012 Life Insurance Beneficiary Form, Ryan Reiss
and Shawn Reiss are collectively entitled to receive the death benefit of Life Insurance
Company of North America Policy No. FLX-980057, amounting to at least $300,000.00.

7. On or about October 3, 2016, Brenda Sue Reiss purportedly submitted to
Quest Diagnostics, Inc. a “2016 Enrollment Change Form” (a true and correct copy of
which is attached hereto as Exhibit C) which states “Add names and % of insurance”
“Emitt Tiner 100%”.

8. At the time the “2016 Enrollment Change Form” was purportedly executed
by Brenda Sue Reiss, she was dependent upon the Defendant, EMMITT TINER, and
reposed such trust and confidence in him that he exercised dominance over her affairs.

9. From some time prior to the execution of the “2016 Enrollment Change

Form” until the date of her death, the Defendant, EMMITT TINER, exercised such
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 9of11 Page ID #295

control and authority over the business and personal affairs of Brenda Sue Reiss that a
relationship of principal and agent arose of fact.

10. On information and belief, the Defendant, EMMITT TINER, prepared or
caused or directed the preparation of the “2016 Enrollment Change Form”.

11. The Defendant, EMMITT TINER, stands to substantially gain from the
“2016 Enrollment Change Form” in comparison to and at the expense of the Plaintiffs.

12. Based on the above, the “2016 Enrollment Change Form” is therefore void
and of no effect. |

WHEREFORE, Ryan Reiss and Shawn Reiss pray that this Honorable Court enter
an Order:

A. Declaring that they and they alone are entitled to the death benefits of Life
Insurance Company of North America Policy No. FLX-980057 due and payable on
account of the death of Brenda Sue Reiss;

B. Requiring that Life Insurance Company of North America and/or Quest
Diagnostics, Inc. pay the death benefits of Life Insurance Company of North America
Policy No. FLX-980057 due and payable on account of the death of Brenda Sue Reiss (an
amount not les than $300,000.00) over to them in a short time certain; and

C. _ Any other and such relief as is deemed just and proper.
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 100f11 Page ID #296

RYAN REISS
SHAWN REI&S

BY: / “=

jp pe Myers, t effattomey

James Richard Myers

Attorney for the Ryan Reiss and Shawn Reiss
Law Group of Illinois Ltd.

303 S$. Seventh St., P.O. Box 399

Vandalia, IL 62471

Telephone: (618) 283-3034

Fax: (618) 283-3037

Email: myers@lawgroupltd.com

File #15966/86001

 

10
Case 3:18-cv-00183-JPG Document 60 Filed 09/30/19 Page 11o0f11 Page ID #297

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing First Amended Complaint was
served upon the parties of record electronically through the CM/ECF system on
September 30, 2019, including:

James M. Brodzik
Don R. Sampen
Brian J. Riordan
Daniel K. Ryan
P.K. Johnson V

 
 
   

Under penalties of perjury as provided by law, the
statements set forth in this Certificate of Service are true ani

 

James Richard Myers

ILARDC #06225705

Attorney for the Ryan Reiss and Shawn Reiss
Law Group of Illinois Ltd.

303 $. Seventh St., P.O. Box 399

Vandalia, IL 62471

Telephone: (618) 283-3034

Fax: (618) 283-3037

Email: myers@lawgroupltd.com

File #15966.86001

lad
